Citation Nr: 1217772	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional development is necessary in order to comply with VA duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

By an October 2010 remand, the RO was instructed to obtain a supplemental VA medical opinion addressing the Veteran's lay statements of low back pain since service and reports of treatment for a low back disability in 1964 and 1965.  In addition, the Board requested that the VA examiner consider the lay statements from the Veteran's son and coworker, which note the Veteran's history of low back pain since 1969.  Although the Veteran was provided with a new VA examination in April 2011, review of that examination report reflects that it does not comply with the requirements set forth in the Board's October 2010 remand.  Specifically, the April 2011 VA examiner failed to discuss, or even mention, the Veteran's lay statements and those of his son and coworker.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2011 VA examination obtained by the RO failed to comply with the October 2010 remand directives, the RO must obtain a supplemental opinion by the April 2011 VA examiner which addresses all of the evidence in the claims file, to include the Veteran's lay statements, as well as the lay statements provided by the Veteran's son and coworker. 

In addition, in a November 2011 statement, the Veteran's representative argued that the April 2011 VA examination was inadequate because the VA examiner did not discuss all of the evidence of record, to include the inservice evidence that the Veteran was seen in January 1957 after the initial injury and in July 1957 for complaints of pain in the left lumbar region resulting in a diagnosis of chronic lumbar strain.  The Veteran's representative alleged that the fact that the Veteran was diagnosed in service with "chronic lumbar strain" was a significant fact which must be addressed by the VA examiner.  Further, the Veteran's representative noted that the VA examiner did not review and address the medical opinions provided by J.I., M.D. which indicate that the Veteran's low back disability may be related to service.

The Board acknowledges the October 2011 private medical opinion provided by Dr. J.I. which opined that the Veteran's current low back disability is related to his inservice injury.  However, and as discussed by the Board in its previous remands, the medical opinions provided by Dr. J.I. fail to provide any rationale for the opinions provided, and also do not address the normal spine findings on the Veteran's August 1957 separation examination; the lack of any documented treatment for 25 years after the Veteran's service; the Veteran's post-service back injury in May 1987; the Veteran's August 1987 statement that he injured his right leg, right hip, and lower right back during service, and that inservice records noting left-sided injuries were in error; and the change in Dr. J.I.'s opinion since his initial clinical analysis.  

Nevertheless, as noted by the Veteran's representative, the April 2011 VA examination is inadequate in that it fails to address the private opinions provided by Dr. J.I. and also because it did not discuss all of the Veteran's service treatment records; particularly those that reflect findings of a "chronic" low back disability during service.  Accordingly, the supplemental medical opinion must address all of the lay evidence of record, to include the Veteran's statements and those of his son and coworker; all of the service treatment records, to include those that note a diagnosis of a "chronic lumbar strain;" and the private medical opinions in support of the Veteran's claim provided by Dr. J.I.

Last, the issue of entitlement to service connection for left leg pain is inextricably intertwined with the issue of entitlement to service connection for a low back disability, as the Veteran contends that his left leg pain is caused by his low back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The Veteran's entire claims file, including a copy of this Remand and records on Virtual VA, must be made available to the VA examiner who conducted the April 2011 VA examination, if available.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  Thereafter, the VA examiner must provide an opinion as to whether the Veteran's current low back disability is related to his military service, including his inservice truck accident.  The examiner must provide an opinion as to whether the Veteran had a chronic back disorder in service that resulted in subsequent manifestations, to include his current back disorder.  In this regard, for the showing of a chronic disorder in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  The VA examiner must consider and discuss the Veteran's lay statements concerning this injury and its history of symptomatology, the lay statements provided by the Veteran's son and coworker, as well as all of the inservice and post-service evidence in the claims file, to include the service treatment records which note a diagnosis of a "chronic lumbar strain" and the private medical opinions from Dr. J.I.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the VA examiner who conducted the April 2011 examination is not available, the Veteran must be afforded a VA examination to determine the etiology of his current low back disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's entire claims file, including a copy of this Remand and records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  Following a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements concerning this injury and its history of symptomatology, the lay statements provided by the Veteran's son and coworker, as well as all of the inservice and post-service evidence in the claims file, to include the service treatment records which note a diagnosis of a "chronic lumbar strain" and the private medical opinions indicating a link between the Veteran's current low back disability and his inservice injury, the VA examiner must provide an opinion as to whether any diagnosed low back disability is related to the Veteran's military service or to any incident therein, including his inservice truck accident.  The examiner must provide an opinion as to whether the Veteran had a chronic back disorder in service that resulted in subsequent manifestations, to include his current back disorder.  In this regard, for the showing of a chronic disorder in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The RO must review the examination/opinion report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

6.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

